Name: Council Regulation (EEC) No 3665/83 of 19 December 1983 on the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 366/8 Official Journal of the European Communities 28 . 12. 83 COUNCIL REGULATION (EEC) No 3665/83 of 19 December 1983 on the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey ( 1984) shall be admitted for import into the Community of Nine at the customs duties indicated for each of them. 2 . For the purposes of application of this Regula ­ tion, 'originating products' shall mean those products which fulfil the conditions laid down in Association Council Decision No 4/72 annexed to Regulation (EEC) No 428/73 (3), as amended by Decision No 1 /75 annexed to Regulation (EEC) No 1431 /75 (4). The methods of administrative cooperation which ensure that the products listed in the Annexes benefit from the total or partial suspension shall be those laid down in Association Council Decision No 5/72 annexed to Regulation (EEC) No 428/73 , as last amended by Decision No 1 /83 , annexed to Regulation (EEC) No 993/83 0. Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 12 thereof, Having regard to the proposal from the Commission , Whereas , under Annex 6 of the Additional Protocol laying down the conditions , procedures and timetables for implementing the transitional phase pursuant to Article 4 of the Agreement establishing an association between the European Economic Community and Turkey, and under Article 1 of the Interim Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the Community, the Community must totally or partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it also appears necessary on a provisional basis to adjust or supplement some of the advantages provided for in the abovementioned Annex 6 ; whereas the Commu ­ nity should therefore, with regard to the products originating in Turkey contained in the list annexed to this Regulation , suspend until 31 December 1984 either the fixed component of the charge applicable to the goods coming under Regulation (EEC) No 3033/80 or the customs duty applicable to the other products, at the levels indicated for each of them ; Whereas, in accordance with Article 119 of the 1979 Act of Accession , the Council adopted Regulation (EEC) No 3555/80 of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece , originating in Algeria, Israel , Malta , Morocco , Portugal , Syria , Tunisia or Turkey (2) ; whereas , as a result, this Regulation applies to the Community of Nine , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January until 31 December 1984 the products originating in Turkey listed in the Annex When the imports of products benefiting from the arrangements provided for in Article 1 come into the Community in quantities or at prices which cause or threaten to cause serious loss to the Community producers of similar products or directly competitive products , the Common Customs Tariff duties may be partially or wholly reintroduced for the products in question . These measures may also be taken in the event of serious loss or the threat of serious loss limited to a single region of the Community. Article 3 1 . In order to ensure the application of Article 2, the Commission may decide by means of a Regulation to reintroduce Common Customs Tariff duties for a limited period . 2. Where the Commission has been requested by a Member State to take action it shall take a decision (3) OJ No L 59 , 5 . 3 . 1973 , p. 73 . (4) OJ No L 142, 4 . 6 . 1975, p. 1 . (s) OJ No L 112, 8 . 4. 1983, p. 1 . (') OJ No L 323 , 29 . 11 . 1980 , p. 1 . ( 2) OJ No L 382, 31 . 12 . 1980 , p. 1 . 28 . 12. 83 Official Journal of the European Communities No L 366/9 within a maximum period of 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer the Commission 's action to the Council , within a period of 10 working days following the day of its notification . The inter ­ vention of the Council shall not have a suspensory effect . The Council shall meet without delay. It may by a qualified majority amend or annul the measure taken . Article 4 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. YARFIS No L 366/ 10 Official Journal of the European Communities 28 . 12 . 83 ANNEX List of products falling within Chapters 1 to 24 originating in Turkey for which there are grounds for total or partial suspension of the Common Customs Tariff CCT heading No Description Rate of duty 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , dyed, bleached, impregnated or otherwise prepared : ex B. Other :  Cut flowers , not further prepared than dried 7% 07.01 Vegetables , fresh or chilled : T. Other : ex II . Aubergines , from 1 to 14 January ex III . Other :  Okra (Hibiscus esculentus L. or Abelmoschus escu ­ lentus (L.) Moench) ; Moringa oleifera (drumsticks) 9 % Free 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions , but not specially prepared for immediate consumption : ex E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench) Free 07.04 Dried, dehydrated or evaporated vegetables , whole , cut, sliced , broken or in powder but not further prepared : ex B. Other :  Horse-radish (Cochlearia armoracia) Free 08.01 Dates , bananas , coconuts , Brazil nuts , cashew nuts , pineapples , avocados , mangoes , guavas and mangosteens , fresh or dried, shelled or not : ex B. Bananas :  Dried Free ex 08.09 Other fruit , fresh :  Rose-hips fruit  Watermelons , from 1 November to 31 March Free 6,5 % 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : ex D. Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons  Rose-hips fruit 6 % Free 08.1 1 Fruit provisionally preserved (for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but un ­ suitable in that state for immediate consumption : C. Papaws D. Bilberries (fruit of the species Vaccinium myrtillus) ex E. Other :  Quinces  Fruit falling within heading Nos 08.01 , 08.02 D , 08.08 B and F and 08.09 , excluding pineapples , melons and water ­ melons Free 3 % 4 % Free 28 . 12 . 83 Official Journal of the European Communities No L 366/ 11 CCT heading No Description Rate of duty Fats and oils , of fish and marine mammals , whether or not refined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 international units per gram Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitu ­ tion products , containing cocoa 1 5.04 18.06 19.02 ex 19.04 20.02 20.03 20.04 Malt extract : preparation of flour, meal , starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes , con ­ taining less than 50 % by weight of cocoa : B. Other : ex II . Other :  Preparations based on flour of leguminous vegetables in the form of sun-dried discs of dough, known as 'papad ' Tapioca and sago, excluding tapioca and sago substitutes obtained from potato or other starches Vegetables prepared or preserved otherwise than by vinegar or acetic acid : ex H. Other, including mixtures :  Moringa oleifera (drumsticks) Fruit preserved by freezing, containing added sugar : ex A. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons Free 3 % 4- vc 9 % + vc with a max. of 27 % 4- ads Free 2 % 4- vc Free 9% + (L) 9 % 6% 4- (L) 6 % ex B. Other Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons Fruit, fruit-peel and parts of plants , preserved by sugar (drained, glace or crystallized) : B. Other : ex I. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons ex II . Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons No L 366/ 12 Official Journal of the European Communities 28 . 12 . 83 CCT heading No Description Rate of duty 20.05 Jams , fruit jellies , marmalades , fruit puree and fruit pastes, being cooked preparations , whether or not containing added sugar : C. Other : I. Which a sugar content exceeding 30 % by weight : ex b) Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F , and 08.09 , excluding pineapples , melons and watermelons 9% + (L) ex II . With a sugar content exceeding 13 % but not exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons 9% + (L) ex III . Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 9 % 20.06 Fruit, otherwise prepared or preserved, whether or not containing added sugar or spirit : B. Other : I. Containing added spirit : a) Ginger 10 % b) Pineapples , in immediate packings of a net capacity : 1 . Of more than 1 kg : aa ) With a sugar content exceeding 17 % by weight 10% + (L) bb) Other 10 % 2. Of 1 kg or less : aa) With a sugar content exceeding 19 % by weight 10 % + (L) bb) Other 10 % II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 6% + (L)  Tamarind (pods , pulp) 7% + (L) b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 7 % + (L) 28 . 12. 83 Official Journal of the European Communities No L 366/ 13 CCT heading No Description Rate of duty 20.06 (cont 'd) B. II . c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4,5 kg or more : ex dd) Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 6 % ex ee) Mixtures of fruit :  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and l 08.09 , excluding melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits 9 % 2. Of less than 4,5 kg : ex bb) Other fruit and mixtures of fruit :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 6 % 20.07 Fruit juices (including grape must) and vegetable juices , whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1,33 at 15 °C : III . Other : ex a) Of a value exceeding 30 ECU per 100 kg net weight :  Fruit falling within subheading 08.01 A Free  Fruit falling within heading Nos 08.01 B to H, 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 8 % b) Of a value not exceeding 30 ECU per 100 kg net weight : ex 1 . With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons 8 % + (L) ex 2. Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 8 % B. Of a specific gravity of 1,33 or less at 15 °C : II . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight : 6 . Other fruit and vegetable juices : ex aa) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pine ­ apples , melons and watermelons 8 % No L 366/ 14 Official Journal of the European Communities 28 . 12. 83 CCT heading No Description Rate of duty 20.07 (cont'd) B. II . a) 6 . ex bb) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons b) Of a value of 30 ECU or less per 100 kg net weight : 7 . Other fruit and vegetable juices : 8 % ex aa) With an added sugar content exceeding 30 % by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 8 % + (L) ex bb) Within an added sugar content of 30 % or less by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 8 % ex cc) Not containing added sugar :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 8 % 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form, pre-cooked or otherwise prepared : I. Maize 3 % + vc II . Rice 4 % + vc III . Other 2% + vc Abbreviations : ( L) = levy, vc = variable component, ads = additional duty on sugar. t